         Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                           )
In re:                                                     )   Chapter 11
                                                           )
VALARIS PLC, et al.,1                                      )   Case No. 20-34114 (MI)
                                                           )
                                    Debtors.               )   (Jointly Administered)
                                                           )
                                                           )   Re Dkt Nos. 28, 205

                 DEBTORS’ AMENDED WITNESS AND EXHIBIT LIST FOR
                           SEPTEMBER 24, 2020 HEARING


         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this Witness and Exhibit List for the hearing on Debtors’ Motion for Entry of an Order (A)

Authorizing the Debtors to Obtain Postpetition Financing, (B) Granting Liens and Providing

Superpriority Administrative Expense Status, (C) Modifying the Automatic Stay, and (D) Granting

Related Relief [Docket No. 28] (the “DIP Motion”) to be held on September 24, 2020 at 3:00 p.m.

(prevailing Central Time) (the “Hearing”):

                                                 WITNESSES

         The Debtors will call the following witnesses at the Hearing:

         1.      Jonathan Baksht, Executive Vice President and Chief Financial Officer of Valaris

PLC (fact witness); and

         2.      David Kurtz, Global Head of Restructuring at Lazard Frères & Co. LLC (fact and

expert witness).




1
    A list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and noticing
    agent at http://cases.stretto.com/Valaris. Debtor Ensco Incorporated’s principal place of business and the
    Debtors’ service address in these chapter 11 cases is 5847 San Felipe Street, Suite 3300, Houston, Texas 77057.
           Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 2 of 10




           The Debtors may call the following witnesses at the Hearing:

           3.     Rebuttal witnesses as necessary; and

           4.     Any witness identified on any other party’s Witness List.

                                              EXHIBITS
 EXHIBIT




                                                            ACCEPT

                                                                     ADMIT
                                                    OFFER
                                             MARK




                                                                             W/D
                                                                                   DISPOSITION
                  DESCRIPTION
                                                                                   AFTER TRIAL



1.         Baksht Email (December 10,
           2019) [VAL_DIP00022941]

2.         Board of Directors Materials
           (April 15, 2020)
           [VAL_DIP00000313]

3.         Lenz Email (May 28, 2020)
           [CITI_DIP_0004465]

4.         Valaris Plc Noteholder DIP
           Proposal (May 28, 2020)
           [VAL_DIP00002041]

5.         Citibank Enterprise Valuation
           and Classification Analysis
           (May 29, 2020)
           [CITI_DIP_0002386]

6.         Project Verge Final Approval
           Memo (June 2020)
           [CITI_DIP_0000458]

7.         Standalone DIP Facility
           Discussion Materials (June
           2020) [CITI_DIP_0001640]

8.         DIP and Exit Facility
           Discussion Materials (June
           2020) [CITI_DIP_0007012]




                                                    2
           Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 3 of 10




 EXHIBIT




                                                          ACCEPT

                                                                   ADMIT
                                                  OFFER
                                           MARK




                                                                           W/D
                                                                                 DISPOSITION
                 DESCRIPTION
                                                                                 AFTER TRIAL



9.         DIP Facility Indicative Terms
           Deck (June 2020)
           [VAL_DIP00001906]

10.        Restructuring and Exit
           Facility Proposal (June 2020)
           [PWP_DIP_0000172]

11.        Noteholder Term Sheet (June
           2020) [VAL_DIP00002067]

12.        Valaris DIP Facility
           Indicative Terms (June 2020)
           [VAL_DIP00006681]

13.        Hedrick Email (June 2, 2020)
           [CITI_DIP_0006854]

14.        Banks’ DIP & Exit Facility
           Indicative Terms (June 9,
           2020) [VAL_DIP00001946]

15.        Lenz Email (June 20, 2020)
           [CITI_DIP_0001722]

16.        Bank DIP Facility Indicative
           Terms (June 21, 2020)
           [VAL_DIP00001952]

17.        Baumann Email (June 24,
           2020) [CITI_DIP_0005373]

18.        Miller Emails (June 26, 2020)
           [CITI_DIP_0001673]

19.        Baumann Email (June 26,
           2020) [CITI_DIP_0003160]




                                                  3
           Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 4 of 10




 EXHIBIT




                                                          ACCEPT

                                                                   ADMIT
                                                  OFFER
                                           MARK




                                                                           W/D
                                                                                 DISPOSITION
                 DESCRIPTION
                                                                                 AFTER TRIAL



20.        Mackay Email (June 26,
           2020) [CITI_DIP_0006661]

21.        Mackay Email (June 27,
           2020) [CITI_DIP_0001529]

22.        Mackay Email (June 27,
           2020) [CITI_DIP_0001905]

23.        Mackay Email (June 28,
           2020) [CITI_DIP_0002438]

24.        Mackay Email (June 28,
           2020) [CITI_DIP_0002699]

25.        DIP Syndication Update as of
           June 29, 2020
           [CITI_DIP_0002780]

26.        Restructuring and Exit
           Facility Proposal (July 2020)
           [VAL_DIP00001932]

27.        Lenz Email (July 3, 2020)
           [CITI_DIP_0001577]

28.        Lenz Email (July 3, 2020)
           [CITI_DIP_0001733]

29.        Baumann Email (July 6,
           2020) [CITI_DIP_0001499]

30.        Hoang Email (July 8, 2020)
           [CITI_DIP_0001659]

31.        Noteholder Plan Term Sheet
           (July 10, 2020)
           [VAL_DIP00001964]



                                                  4
           Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 5 of 10




 EXHIBIT




                                                         ACCEPT

                                                                  ADMIT
                                                 OFFER
                                          MARK




                                                                          W/D
                                                                                DISPOSITION
                 DESCRIPTION
                                                                                AFTER TRIAL



32.        Mackay Email (July 16,
           2020) [PWP_DIP_0001251]

33.        Sosnick Email (July 23,
           2020) [VAL_DIP23159]

34.        Sosnick Email (July 23,
           2020) [VAL_DIP00023167]

35.        Smith Email (July 27, 2020)
           [LZ_DIP_00000685]

36.        Lenz Email (July 30, 2020)
           [CITI_DIP_0001250]

37.        Shearman & Sterling Draft
           DIP Fee Letter (July 30,
           2020) [VAL_DIP00012734]

38.        Bank Group Restructuring
           Proposal (August 2020)
           [PWP_DIP_0000217]

39.        RCF Lender Group
           Alternative Restructuring
           Proposal (August 2020)
           [VAL_DIP00022927]

40.        Mackay Email (August 4,
           2020) [CITI_DIP_0002981]

41.        Mackay Email (August 4,
           2020) [LZ_DIP_00000709]

42.        Kurtz Email (August 4, 2020)
           [LZ_DIP_00000772]

43.        Baksht Email (August 4,
           2020) [VAL_DIP00022896]


                                                 5
           Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 6 of 10




 EXHIBIT




                                                         ACCEPT

                                                                  ADMIT
                                                 OFFER
                                          MARK




                                                                          W/D
                                                                                DISPOSITION
                 DESCRIPTION
                                                                                AFTER TRIAL



44.        Mackay Email (August 5,
           2020) [LZ_DIP_000763]

45.        Noteholder Proposal (August
           7, 2020)
           [VAL_DIP00002024]

46.        Kagan Email (August 9,
           2020) [LZ_DIP_00000808]

47.        Board of Directors Minutes
           (August 10, 2020)
           [VAL_DIP00022828]

48.        Board of Directors Materials
           (August 10, 2020)
           [VAL_DIP00000979]

49.        Lefkovits Email (August 10,
           2020) [LZ_DIP_00000818]

50.        Kagan Email (August 10,
           2020) [LZ_DIP_00000821]

51.        Plan Term Sheet Comparison
           (August 11, 2020)
           [VAL_DIP00001989]

52.        Kurtz Email (August 11,
           2020) [LZ_DIP_00000838]

53.        Hanley Email (August 12,
           2020) [CITI_DIP_0003621]

54.        Smith Email (August 12,
           2020) [LZ_DIP_00000853]

55.        Bank Group Alternative
           Restructuring Proposal


                                                 6
           Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 7 of 10




 EXHIBIT




                                                         ACCEPT

                                                                  ADMIT
                                                 OFFER
                                          MARK




                                                                          W/D
                                                                                DISPOSITION
                 DESCRIPTION
                                                                                AFTER TRIAL


           (August 31, 2020)
           [VAL_DIP00022927]

56.        Board of Directors
           Presentation (September 4,
           2020) [VAL_DIP0002289]

57.        Lazard Letter (September 4,
           2020) [VAL_DIP00011708]

58.        Expert Report of David S.
           Kurtz in support of the DIP
           Motion, dated September 20,
           2020.

59.        Citibank’s Responses and
           Objections to Debtor’s
           Discovery Requests

60.        UCC Presentation
           (September 14, 2020)
           [VAL_DIP00023357]

61.        Debtors’ Demonstrative Ex. 1
           - Timeline

62.        Any document or pleading
           filed in the above-captioned
           main cases.

63.        Any exhibit necessary for
           impeachment and/or rebuttal
           purposes.

64.        Any exhibit identified or
           offered by any other party.




                                                 7
       Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 8 of 10




                               RESERVATION OF RIGHTS

       The Debtors reserve the right to amend or supplement their Witness List or Exhibit List

prior to the Hearing.




                                              8
     Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 9 of 10




September 24, 2020

                                             /s/ Jeffrey J. Zeiger
JACKSON WALKER, L.L.P.                       KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   Anup Sathy, P.C. (pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Ross M. Kwasteniet, P.C. (pro hac vice)
Genevieve Graham (TX Bar No. 24085340)       Jeffrey J. Zeiger, P.C. (pro hac vice)
1401 McKinney Street, Suite 1900             Spencer A. Winters (pro hac vice)
Houston, TX 77010                            Jason A. Feld (pro hac vice)
Telephone: (713) 752-4200                    300 North LaSalle Street
Facsimile: (713) 752-4221                    Chicago, IL 60654
mcavenaugh@jw.com                            Telephone: (312) 862-2000
kpeguero@jw.com                              Facsimile: (312) 862-2200
ggraham@jw.com                               asathy@kirkland.com
                                             rkwasteniet@kirkland.com
Proposed Co-Counsel to the Debtors and       jeffrey.zeiger@kirkland.com
Debtors in Possession                        spencer.winters@kirkland.com
                                             jason.feld@kirkland.com

                                             Proposed Co-Counsel to the Debtors and
                                             Debtors in Possession
      Case 20-34114 Document 258 Filed in TXSB on 09/24/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

      The undersigned certifies that on September 24, 2020, a true and correct copy of this
document was served on counsel for the following via electronic mail:

Citibank, N.A., as Administrative Agent for the RCF Lenders

The Ad Hoc Group of Unsecured Noteholders

Official Committee of Unsecured Creditors

Office of the United States Attorney for the Southern District of Texas


                                             /s/ Jeffrey J. Zeiger
                                             Jeffrey J. Zeiger, P.C.
